
	

114 SRES 528 ATS: Commending the Tennessee Valley Authority on the 80th anniversary of the unified development of the Tennessee River system.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 528
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2016
			Mr. Alexander (for himself, Mr. Burr, Mr. Cochran, Mr. Corker, Mr. Isakson, Mr. Kaine, Mr. Perdue, Mr. Shelby, Mr. Tillis, Mr. Warner, and Mr. Wicker) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Tennessee Valley Authority on the 80th anniversary of the unified development of the
			 Tennessee River system.
	
	
 Whereas the Tennessee Valley Authority (in this preamble referred to as the TVA) was created by Congress in 1933 to improve navigation along the Tennessee River, reduce the risk of floods and flood damage, provide low-cost electricity, and promote environmental stewardship and economic development in the region;
 Whereas the TVA submitted a plan to Congress in March of 1936 to improve navigation of the Tennessee River and to help control flooding in the Tennessee Valley;
 Whereas Norris Dam, the first dam constructed by the TVA, began to operate on July 28, 1936; Whereas the integrated management of the Tennessee River system by the TVA provides a wide range of benefits that include electrical power, reducing floods, improving water quality and supply, enhancing recreation, and protecting public land;
 Whereas the TVA has improved navigation of the Tennessee River system and facilitated freight transportation;
 Whereas the TVA has reduced the risk of flood damage through the construction of locks, dams, and reservoirs throughout the Tennessee Valley;
 Whereas the TVA provides reliable and affordable electricity and has stimulated economic growth; Whereas the TVA continues to promote economic development by helping companies and communities attract investments that bring good jobs to the Tennessee Valley region; and
 Whereas the TVA continues to serve more than 9,000,000 customers in Alabama, Georgia, Tennessee, Mississippi, Kentucky, North Carolina, and Virginia: Now, therefore, be it
		
	
 That the Senate— (1)commends the Tennessee Valley Authority on the 80th anniversary of the unified development of the Tennessee River system;
 (2)recognizes the important role of Norris Dam, the first dam constructed by the Tennessee Valley Authority, which was completed on July 28, 1936;
 (3)honors the accomplishments of the Tennessee Valley Authority in improving navigation, controlling floods, promoting environmental stewardship, and providing affordable electricity throughout the Tennessee Valley region;
 (4)recognizes the Tennessee Valley Authority for its long and proud history of service in the areas of energy, the environment, and economic development throughout Alabama, Georgia, Tennessee, Mississippi, Kentucky, North Carolina, and Virginia; and
 (5)respectfully requests the Secretary of the Senate to transmit a copy of this resolution for appropriate display to—
 (A)the Chairman of the Board of the Tennessee Valley Authority, Joe Ritch; and (B)the Chief Executive Officer of the Tennessee Valley Authority, William Johnson.
				
